Citation Nr: 1015926	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1986 to August 1990.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2007 a 
personal hearing was held before a Decision Review Officer 
(DRO) at the RO.  A transcript of the hearing is associated 
with the Veteran's claims file.  At the DRO hearing, the 
Veteran sought, and was granted, a 30 day abeyance period for 
the submission of additional evidence.  38 C.F.R. § 20.709.  
That period of time has expired, and no additional evidence 
was received.  In addition, the Veteran requested and was 
scheduled to appear at a Travel Board hearing in August 2009.  
However, he failed to report for this hearing and provided no 
explanation for his absence.  His request for a Travel Board 
hearing, therefore, is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2.  Tinnitus was not noted in service, and the preponderance 
of the evidence is against a finding that any current 
tinnitus is related to the Veteran's service or to any event 
therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VA's duty to notify the Veteran as to the matter 
being addressed was satisfied by a letter dated in July 2005, 
prior to the November 2005 rating decision on appeal, that 
fully addressed all three notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  While the Veteran 
did not receive timely notice regarding disability rating and 
effective date criteria (See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)), any notice defect as to these elements is 
moot, as this decision does not address any disability 
rating/effective date matters.

The RO has obtained the Veteran's service treatment records 
(STRs) and service personnel records and VA treatment 
records.  He was afforded a VA audiological/nexus examination 
in November 2005.  No pertinent evidence that is outstanding 
has been identified.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases (to include SNHL, as 
an organic disease of the nervous system) may be established 
on a presumptive basis by showing that such were manifest to 
a compensable degree within a specified period of time 
postservice (one year for organic disease of the nervous 
system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A November 2005 VA audiology examination report notes the 
Veteran's history of exposure to engine, aircraft, and ship 
noise on the flight deck during military service as well as 
postservice history of noise exposure while working as a 
truck driver for 15 years.  He also reported bilateral, 
constant, moderate tinnitus since 1989.  Based on a review of 
the Veteran's claims file, the examiner noted that multiple 
hearing tests, including on RAD (release from active duty), 
indicated normal hearing bilaterally.  Specifically, RAD 
indicated hearing within normal limits for rating purposes, 
bilaterally.  In addition, the Veteran denied tinnitus on 
health exam dated September 13, 1988.  



The Veteran's STRs show that on service entrance examination 
in August 1986, pure tone thresholds in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
15
LEFT
10
10
10
5
5

Similarly, on service separation examination in August 1990, 
puretone thresholds in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
20
20
LEFT
20
15
15
10
25

The puretone thresholds noted on entrance and separation show 
normal hearing.  

A May 1994 report of VA general medical examination (in 
connection with unrelated claims) notes that the Veteran's 
hearing was normal.  

On VA examination in November 2005, audiometry showed that 
puretone thresholds in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
60
LEFT
30
25
25
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was high frequency sensorineural hearing loss, 
bilaterally, and bilateral, constant, moderate tinnitus since 
1989 as reported by the Veteran.  Upon review of the 
Veteran's STRs, the examiner opined that STRs indicated that 
the Veteran's hearing was within normal limits for rating 
purposes at the time of discharge from the service; 
therefore, it is not likely that the hearing loss had its 
origins in the service.  Similarly, the examiner further 
opined that the STRs indicated that the Veteran denied 
tinnitus in September 1988 and there is no other 
documentation of tinnitus in the STRs; therefore, it is not 
likely that the tinnitus had its origins in the service.  

It is not in dispute that the Veteran now has bilateral 
hearing loss disability and tinnitus, as such have been 
diagnosed, and a bilateral hearing loss disability by VA 
standards is shown by official audiometry.  What he must 
still show to establish service connection for such 
disabilities is that they are related to an event, injury, or 
disease in service.

Neither chronic hearing loss disability nor tinnitus was 
manifested in service, and SNHL is not shown to have been 
manifested in the first postservice year.  Consequently 
service connection for these disabilities on the basis that 
they became manifest in service and persisted, or on a 
presumptive basis (for SNHL as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Veteran alleges that these disabilities are related to 
his exposure to noise trauma in service.  It is not in 
dispute that by virtue of his duties in service (including 
exposure to engine, aircraft, and ship noise on the flight 
deck) he was likely exposed to some level of noise trauma in 
service.  However, there is no competent evidence that 
supports his claim that his hearing loss and tinnitus 
resulted from such noise trauma.  The only medical opinion of 
record that specifically addresses this matter, that of the 
November 2005 VA examiner, is to the effect that it is not 
likely that the Veteran's bilateral hearing loss and tinnitus 
had their origins in service.  Because the examiner is an 
audiologist, she is competent to offer such opinion.  As the 
opinion reflects familiarity with the factual evidence of 
record, and includes rationale, it is probative evidence in 
this matter.  Because he is a layperson, the Veteran's own 
opinion in this matter is not competent evidence; the matter 
of a nexus between a current disability and a remote event is 
a medical question not capable of response by lay observation 
or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1374 
(Fed. Cir. 2007) .

The foregoing notwithstanding, it is important to note that 
the veteran is competent to state that hearing loss and 
tinnitus actually began during service, as opposed to being 
the result of an inservice event.  However, comparing his 
recollection of events almost two decades past with the 
objective evidence, we find that his account is manifestly 
less probative than and clearly outweighed by the 
contemporaneous clinical evidence.  That clinical evidence 
includes STRs showing that his hearing acuity was within 
normal limits for rating purposes at his discharge, that he 
denied tinnitus when questioned in September 1988,  and that 
overall there were no inservice complaints or other 
documentation of hearing loss or tinnitus.  While the Board 
does not doubt the Veteran's veracity, given the recognized 
vagaries of mortal memory, the probativity of the unbiased 
contemporaneous clinical evidence must predominate.

Notably, the record reflects that these claimed disabilities 
were initially clinically noted many (approximately 15) years 
after service.  Such a lengthy time interval between service 
and the earliest postservice clinical manifestation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
disability is service connected.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

In the absence of any competent evidence of a nexus between 
the Veteran's hearing loss and tinnitus and his service/noise 
trauma therein, the preponderance of the evidence is against 
these claims.  Hence, they must be denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


